NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            AUG 11 2016
UNITED STATES OF AMERICA,                         No.   15-10395         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


               Plaintiff-Appellee,                D.C. No.
                                                  4:12-cr-01030-RCC-BPV-4
 v.

JOSEPH RYAN ECHEVARRIA,                           MEMORANDUM*

               Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                  Raner C. Collins, Chief District Judge, Presiding

                             Submitted August 9, 2016**
                              San Francisco, California

Before: GRABER and McKEOWN, Circuit Judges, and LYNN,*** Chief District
Judge.

      This case presents a challenge to the term of supervised release imposed by

the district court in its judgment revoking an original term of supervised release.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Barbara M. G. Lynn, United States Chief District
Judge for the Northern District of Texas, sitting by designation.
We review de novo the district court’s interpretation of federal sentencing statutes.

See United States v. Suarez, 682 F.3d 1214, 1218 (9th Cir. 2012).

      Defendant pleaded guilty to an information charging him with conspiracy to

possess with intent to distribute marijuana, a Class C felony, in violation of 21

U.S.C. §§ 841(a)(1) & (b)(1)(C) and 846. The district court sentenced him to two

years in prison, followed by thirty-six months of supervised release. Defendant was

later found to have committed an act of disorderly conduct during the term of his

supervised release. The district court revoked Defendant’s supervised release and

ordered him to serve a ten-month term of imprisonment, to be followed by a new

thirty-six-month term of supervised release.

      Defendant argues that the district court violated 18 U.S.C. § 3583(h) when it

did not reduce the term of his subsequent supervised release by the ten-month term

of imprisonment the court had imposed for the violation of his initial supervised

release. The government responds that the statute that determines the applicable

sentence is 21 U.S.C. § 841(b)(1)(C), which the district court properly applied

when it sentenced Defendant for the supervised release violation.

      Title 18 U.S.C. § 3583(h) governs the imposition of an additional term of

supervised release following the revocation of supervised release. This statute

provides, in pertinent part, that “[t]he length of such a term of supervised release

                                           22
shall not exceed the term of supervised release authorized by statute for the offense

that resulted in the original term of supervised release, less any term of

imprisonment that was imposed upon revocation of supervised release.” 18 U.S.C.

§ 3583(h). Section 3583(b), the general sentencing statute, authorizes a maximum

three-year term of supervised release for Class C felonies, such as Defendant’s

underlying drug offense, “[e]xcept as otherwise provided.” Id. § 3583(b)(2).

      Title 21 U.S.C. § 841(b) authorizes lengthier terms of imprisonment and

supervised release as punishment for drug offenses. Section 841(b)(1)(C)

specifically provides that, “[n]otwithstanding section 3583 of Title 18, any

sentence imposing a term of imprisonment under this paragraph shall, in the

absence of such a prior conviction, impose a term of supervised release of at least

3 years in addition to such term of imprisonment.” 21 U.S.C. § 841(b)(1)(C)

(emphasis added). In United States v. Garcia, 112 F.3d 395, 398 (9th Cir. 1997),

we held that § 841(b)(1)(C)’s three-year minimum supervised release term trumps

§ 3583(b)’s three year maximum. We have further specifically held that

§ 841(b)(1)(C) authorizes a maximum life term of supervised release, overriding

the shorter term authorized by § 3583(b). See United States v. Ross, 338 F.3d
1054, 1057 (9th Cir. 2003) (per curiam); United States v. Barragan, 263 F.3d 919,

925-26 (9th Cir. 2001).

                                           33
      Defendant contends that a court may not impose a post-revocation term of

supervised release that would result in an aggregate term of imprisonment plus

supervised release that would exceed the original term of supervised release. He

relies on several cases decided under § 3583(e), which provided authority, prior to

the enactment of § 3583(h) in September 1994, for a court revoking supervised

release to impose imprisonment and then a subsequent term of supervised release.

Because Defendant’s offense of conviction occurred after September 1994,

however, it is § 3583(h) that controls. Section 3583(h) does not cap the length of a

post-revocation term of supervised release based on the original term of supervised

release. Rather, the plain text of the statute provides that the length of an additional

term of supervised release is determined by reference to “the term of supervised

release authorized by statute for the offense that resulted in the original term of

supervised release.” 18 U.S.C. § 3583(h). Here, the term of supervised release

authorized for the offense of conviction was “at least 3 years.” 21 U.S.C.

§ 841(b)(1)(C).

      AFFIRMED.




                                           44